Citation Nr: 1039238	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  04-41 079	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus 
with erectile dysfunction, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for a heart condition, to 
include as secondary to the service-connected diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim seeking entitlement to service 
connection for elevated liver enzymes.  

5.  Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected peripheral neuropathy of the 
right and left upper extremities.  

6.  Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected peripheral neuropathy of the 
right and left lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran had active service from August 1964 until January 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the February 2004 and March 2005 rating 
decisions from the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  

In the August 2005 Substantive Appeal (VA Form 9), the Veteran 
raised claims for entitlement to increased evaluations for 
peripheral neuropathy of all extremities.  As will be discussed 
further, under these circumstances, a Statement of the Case (SOC) 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
The Board is required to remand, rather than refer, this issue.  
Id.

In July 2008, the Board remanded the case for further 
development.  Specifically, the Board instructed the RO to 
provide the Veteran with appropriate Kent notification with 
respect to his petition to reopen his claim for service 
connection for elevated liver enzymes.  The Board also instructed 
the RO to contact the Veteran, obtain the names of any medical 
care providers who treated him for his claimed conditions and 
then secure and associate any records identified by the Veteran 
that are not already associated with the claims file, with the 
claims file.  The Board then instructed the RO to schedule the 
Veteran for a VA examination to determine the current nature and 
severity of his service-connected diabetes mellitus, and to 
determine the nature and etiology of his hypertension and heart 
condition.  

In accordance with the January 2008 remand, the AMC/RO sent the 
Veteran a letter, dated in February 2008, requesting additional 
information as well as any medical evidence in his possession 
that would assist in substantiating his appeal.  The AMC/RO also 
requested that the Veteran provide the contact information for 
any VA medical treatment facility wherein he may have received 
treatment.  The RO also requested and obtained the Veteran's 
updated VA treatment records generated at the Little Rock and 
Shreveport VA medical centers.  Copies of these records are 
associated with the claims file.  The Veteran was subsequently 
scheduled for a VA examination in July 2009, and a copy of the VA 
examination report has been associated with the claims file.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, 
the Veteran has not been provided with adequate Kent notification 
in connection to his claim seeking service connection for 
elevated liver function tests.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. §1116, the Department of Veterans Affairs (VA) 
issued regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  On November 20, 2009, the 
Secretary of Veterans Affairs directed the Board to stay action 
on all claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) 
to add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  However, the implementation of this rule is subject to 
the provisions of the Congressional Review Act (CRA), which 
provides for a sixty day waiting period prior to implementation.  
The Board notes that the RO conceded the Veteran's in-country 
service while in Vietnam, and medical records reflect that the 
Veteran has been diagnosed with coronary artery disease, which is 
considered an ischemic heart disease.  See e.g., August 2003 
Request for Information under the Personnel Information Exchange 
System (PIES), November 2003 Rating Decision, November 2003 VA 
treatment record.  Accordingly, the Board must stay action on the 
Veteran's claim seeking service connection for a heart condition 
and no final decision may be issued with regard to this matter 
before October 30, 2010.  

The issues of entitlement to service connection for elevated 
liver functions tests, an initial disability evaluation greater 
than 10 percent for service-connected peripheral neuropathy of 
the right and left lower extremities, and an initial disability 
evaluation greater than 20 percent for service-connected 
peripheral neuropathy of the right and left upper extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The medical and other evidence of record indicates that the 
Veteran's diabetes mellitus requires insulin injections, with a 
controlled diet; diabetes mellitus is not manifested by 
ketoacidosis or episodes of hypoglycemic reactions that require 
hospitalizations; and the Veteran does not have any specific 
restrictions placed on his activities as a result of his 
diabetes.  

2.  Hypertension did not manifest in service or to a compensable 
degree within one year thereafter and has not been shown to be 
causally or etiologically related to military service or to a 
service-connected disability.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
7913 (2010).  

2.  Hypertension was not incurred in active service, may not be 
presumed to have been so incurred, and is not proximately due to 
a service-connected disability.  38 U.S.C.A. § 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assure that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156 
(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his/her representative, if applicable, 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate his/her claim.  19 Vet. App. 473 (2006); see 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

With respect to the Veteran's claim seeking service connection 
for hypertension and coronary artery disease, both of which he 
claims are secondary to his service-connected diabetes, the RO 
did provide the Veteran with notice in July 2003 prior to the 
initial decision of the claim in February 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini has 
been met and to decide the appeal would not be prejudicial to the 
claimant.  Moreover, the requirements with respect to the content 
of the notice were met in this case.  The RO informed the Veteran 
in the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the July 2003 letter stated that the evidence must 
show that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service.  The July 2003 letter also 
explained that a relationship is presumed for Veterans who have 
served in Vietnam and have acquired certain diseases, listing 
those diseases.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the letter indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records held 
by Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the letters informed him that it was his responsibility 
to ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  

The Board acknowledges that the July 2003 letter did not inform 
the Veteran about the information and evidence necessary to 
substantiate his claim for secondary service connection.  
However, the Veteran was provided with a letter dated in February 
2008 which informed him of evidence needed to establish secondary 
service connection.  Specifically, he was informed that he must 
show that he suffered an additional disability that was caused or 
aggravated by a service-connected disability.  Also, the February 
2008 letter indicated that establishing service connection on a 
secondary basis requires evidence of a current physical or mental 
condition and evidence that a service-connected disability either 
caused or aggravated his claimed disorder.  

In this situation, the Board recognizes that complete VCAA notice 
was not provided until after the initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of the 
adjudication - as a whole - is unaffected because the Veteran is 
still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that a SOC or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  Although this letter was not sent prior to initial 
adjudication and multiple readjudications of the Veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice and was provided nearly two 
years to respond with additional argument and evidence and the 
claim was readjudicated and an additional SSOC was provided to 
the Veteran in October 2009.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met.

With respect to the Veteran's claim seeking an increased 
evaluation for his service-connected diabetes mellitus, a letter 
dated in November 2004 satisfied the duty to notify provisions 
concerning an increased rating claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran's claim 
was subsequently readjudicated in the August 2005 Statement of 
the Case (SOC), as well as the September 2005, and October 2009 
Supplemental Statements of the Case (SSOCs).  The Veteran 
received notice of the Court's decision in Dingess in the 
February 2008 letter; after the initial adjudication and multiple 
readjudications of the Veteran's claim.  Although this letter was 
not sent prior to initial adjudication and multiple 
readjudications of the Veteran's claim, this was not prejudicial 
to him, since, as previously discussed, he was subsequently 
provided with adequate notice and nearly two years to respond 
with additional argument and evidence and the claim was 
readjudicated and an additional SSOC was provided to the Veteran 
in October 2009.  See Prickett v. Nicholson 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records and 
private treatment records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  In addition, pursuant to the January 2008 Board 
remand, the Veteran's updated VA treatment records from the 
Shreveport and and Little Rock VA medical centers, dated from 
1989 to 2009, have been obtained and associated with the 
Veteran's claims file and reviewed by both the RO and the Board.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In fact, 
in the November 2009 Supplemental Statement of the Case Notice 
Response, the Veteran indicated that he had no other information 
or evidence to submit.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the January 2008 Board remand, the Veteran was 
provided a VA examination in July 2009 in connection with his 
claims for an increased rating for his service connected diabetes 
mellitus, as well as for his claims seeking secondary service 
connection for hypertension and heart disease.  The Board finds 
the July 2009 VA examination to be adequate.  The examiner 
indicated that the Veteran's claims file had been reviewed prior 
to his examination.  The examination also included a review and 
discussion of the Veteran's existing medical records, an 
interview with the Veteran including a discussion regarding his 
medical history, and a thorough physical examination of the 
Veteran.  Based on the medical evidence of record, and an 
evaluation of the Veteran, the examiner provided an etiological 
opinion concerning the Veteran's hypertension and heart disease 
and service, and included the rationale upon which the opinion 
was based.  He also provided appropriate diagnoses and opinions 
which fully address the rating criteria that is relevant to 
rating the service-connected disability in this case.

The Board therefore concludes that there is adequate medical 
evidence of record to make a determination in this case and the 
Veteran's claim can be adjudicated on the evidence of record.  
See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative 
have not contended otherwise.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  



II  Merits of the Claim

A.  Increased Rating - Diabetes Mellitus, Type II

The Veteran contends that he is entitled to a rating in excess of 
20 percent for his service-connected diabetes mellitus, type II.  
For the reasons that follow, the Board concludes that an 
increased rating is not warranted.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degree of disabilities 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2010).  
Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2010). 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another diagnostic 
code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue (diabetes mellitus) but also because it 
provides specific guidance as to how symptoms of this disability 
are to be evaluated.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
7913, with reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated is assigned a 60 percent disability rating.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated, is assigned a 100 percent disability 
rating.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher evaluation for his diabetes 
mellitus, with erectile dysfunction.  The preponderance of the 
medical evidence of record does not show him to have restrictions 
placed on his activities as a result of his service-connected 
diabetes mellitus.

The Board has reviewed pertinent VA and private treatment records 
as well as VA examination reports conducted in December 2004 and 
July 2009 addressing the state of the Veteran's diabetes 
mellitus, type II.  The records in totality show that the Veteran 
has diabetes mellitus which he controls through insulin 
injections, oral medication and a restricted diet.  

An April 2004 VA treatment report indicates that the Veteran was 
on three different types of oral medication and was taking 
measures to improve his diet.  During an August 2004 VA Diabetes 
Education and Management session, the Veteran stated that he 
takes 10 mg of glyburide and 1000 mg of metformin twice a day.  
With respect to his diet, he reportedly watches his diet closely, 
restricts his "cho intake to 45-60 gms/meal" and follows a 
consistent meal time plan the majority of the time.  With respect 
to his exercise schedule, he states that he tries to walk daily, 
and has been working in the fields during the past summer for 
several hours a day.  The treatment provider noted that the 
Veteran "appears to be doing very well with activity, diet, and 
monitoring and taking medications."  It was also noted that the 
Veteran was open to "starting insulin if needed."  

During the December 2004 VA examination, it was noted that as of 
August 2004, the Veteran's medication had increased in amount and 
he was started on ten units of insulin.  The Veteran reported to 
check his blood sugar frequently and to follow a diabetic diet.  
He also reported to have experienced an episode or two where his 
blood sugar had fallen below 100, but had not suffered any 
episodes of syncope, incapacitation or ketoacidosis requiring 
hospitalization.  The examiner diagnosed the Veteran with type 
two acute onset diabetes requiring insulin.  

A January 2005 VA treatment record indicates that insulin had 
become a part of the Veteran's regimen, and that he continued to 
take several types of oral medication.  During a July 2005 VA 
treatment visit, the Veteran was advised to improve his exercise.  
Both treatment records reflect that his blood sugar level tends 
to fluctuate depending on the time of the day and the type of 
activity he is participating in.  

Report of the December 2005 and July 2007 VA treatment reports 
reflect that the Veteran continued to take his prescribed oral 
medication and had not suffered any hypoglycemic reactions.  

During the July 2009 VA examination, the examiner discussed the 
Veteran's medical history.  He noted that the Veteran takes 500 
milligrams of metformin three times a day, and twice daily 
injections of insulin.  It was noted that the symptoms attributed 
to his insulin were thirst, as well as peripheral neuropathy of 
the upper and lower extremities during the past few years.  The 
examiner wrote that the Veteran had neither been hospitalized nor 
had he frequented the emergency room for ketoacidosis or 
hypoglycemic reactions.  The Veteran did describe infrequent 
hypoglycemic episodes which accompany heavy exertional 
activities, but resolve with carbohydrate injections over a brief 
period of time.  It was noted that his last episode of 
hypoglycemia was over one month ago, and did not necessitate an 
emergency room visit.  The examiner specifically commented that 
the Veteran was "not on any special diet or activity restriction 
to manage his diabetes," that he exercised frequently without 
limitation, and sees a physician every six months to monitor his 
diabetes.  Indeed, the Veteran discussed the various physical 
activities he engages in, as well as his ability to fulfill his 
activities of daily living.  The examiner noted that the Veteran 
has mild peripheral polyneuropathy of both upper and lower 
extremities which appear to be related to his diabetes mellitus.  
The Veteran denied any additional complications, including 
erectile dysfunction, as a result of his diabetes.  

The Court has held that in order for a Veteran to be entitled to 
a 40 percent disability rating under Diagnostic Code 7913, the 
evidence must show that it is medically necessary for him to 
avoid strenuous occupational and recreational activities.  
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence 
is required to support the "regulation of activities" criterion 
of such rating.  Id.  The Veteran's VA outpatient records do not 
show a regulation of his occupational and recreational 
activities.  Indeed, the medical evidence, as indicated by the 
August 2004 and July 2005 VA treatment reports, as well as the 
July 2009 VA examination report, reflect that he was encouraged 
to exercise and was not placed on activity restriction as a 
result of his diabetes.  

The general picture presented by the clinical evidence with 
regard to the Veteran's diabetes mellitus, type II, is one that 
more closely approximates the constellation of symptomatology 
contemplated in the rating criteria for a 20 percent evaluation 
on the basis of an insulin-dependent diabetes with restricted 
diet.  While the evidence indicates that the Veteran has 
peripheral neuropathy of the upper and lower extremities as a 
result of his diabetes, there is no indication that he has had to 
regulate his activities, and it was further stated that he was 
not on any activity restriction in order to manage his diabetes.  
Therefore, the criteria for the assignment of a 40 percent rating 
have not been met.  

In addition, there is no evidence to show that he has experienced 
episodes of ketoacidosis or hypoglycemic reactions requiring any 
hospitalizations or weekly visits to a diabetic care provider.  
While the records reflect that the Veteran does experience 
hypoglycemic episodes occasionally, he has never been 
hospitalized for these episodes, and he himself reported that 
these episodes usually resolve with carbohydrate injections.  
Thus, there is no pathology attributable to diabetes mellitus, 
type II, which would call for the assignment of an even higher 
disability rating (i.e., 60 percent, 100 percent), and the 
Veteran does not appear to so contend.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of this claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board therefore finds that no basis exists for the assignment 
of an increased rating in excess of 20 percent for diabetes 
mellitus, type II, under Diagnostic Code 7913.  

Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating for his service-connected 
diabetes mellitus, no staged ratings are appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds 
that the current 20 percent evaluation is appropriate for the 
entirety of the rating period.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2010).  

III.  Extrascheduler Consideration

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
diabetes mellitus is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's diabetes mellitus 
with the established criteria found in the rating schedule for 
diabetes mellitus shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers complications of 
diabetes, including whether the Veteran has had to regulate 
his/her activities, is on a restricted diet, requires oral 
hypoglycemic agents and insulin and has suffered episodes of 
ketoacidosis or hypoglycemic reactions necessitating 
hospitalization. 

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his diabetes mellitus.  Indeed, it does not 
appear that the Veteran has ever been hospitalized as a result of 
his diabetes mellitus.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  During an April 2004 VA treatment visit, the Veteran 
stated that he had quit his job at Sherwin Williams and was 
working as a farmer.  The Veteran filed an application for 
Vocational Rehabilitation in September 2004 stating he could no 
longer work as a farmer due the lifting and heavy physical labor 
involved.  In his August 2005 substantive appeal, the Veteran 
explained that he had to leave his job as assistant manager at 
Sherwin Williams because "it had become too difficult to serve 
customers when [he] had to go to the bathroom so often."  While 
the Veteran experienced difficulty working at his previous jobs, 
there is no objective evidence that he is unable to obtain any 
form of employment due to his diabetes mellitus.  Indeed, in his 
September 2004 application for Vocational Rehabilitation, he 
stated that he wanted to obtain a master's degree in history so 
he could teach history at a junior college or university.  
Therefore, the evidence shows that the Veteran would be able, and 
has the desire, to obtain some form of employment, just not a 
physically tasking one.  Based on the evidence of record, while 
the Veteran has experienced some difficulty as a result of his 
diabetes mellitus, there is nothing in the record which suggests 
that the diabetes mellitus, type II, itself markedly impacted his 
ability to work, beyond that contemplated in the 20 percent 
rating which has been assigned.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

IV.  Service Connection -  Hypertension

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  

Also, service connection for certain diseases, such as 
hypertension, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 
3.309(e).  For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 
(2002). Notwithstanding the foregoing, a veteran may establish 
service connection based on exposure to Agent Orange with proof 
of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Board notes that the term hypertension refers to persistently 
high arterial blood pressure.  Medical authorities have suggested 
various thresholds ranging from 140 mm. Hg systolic and from 90 
mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
909 (31st ed. 2007).  Similarly, for VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 
(2010).  

The Veteran maintains to suffer from hypertension and ensuing 
high blood pressure readings as a result of his diabetes.  The 
Board will discuss whether the Veteran is entitled to service 
connection as a result of service, to include consideration as 
secondary to his service-connected diabetes mellitus, with 
erectile dysfunction.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the Veteran 
is not entitled to service connection for hypertension.  The 
Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hypertension.  The 
Veteran's July 1964 enlistment examination indicates blood 
pressure readings of 130/70, the January 1968 discharge and 
reenlistment examination reflects blood pressure readings of 
120/78 and the January 1974 separation examination noted blood 
pressure readings of 122/80.  These blood pressure readings were 
found to be well within the normal range.  Furthermore, on his 
July 1964 report of medical history, the Veteran denied having a 
history of high or low blood pressure, and an August 1964 health 
record indicates the Veteran had blood pressure readings of 
116/78.  Moreover, the medical evidence of record does not show 
that the Veteran sought treatment for hypertension immediately 
following his period of service or for many years thereafter.  
Therefore, the Board finds that hypertension did not manifest in 
service or within one year thereafter.  

Indeed, the Board further observes that the post-service record 
on appeal is similarly negative for any findings of complaints, 
treatment or diagnosis of hypertension until many decades after 
service.  In fact, the first post-service record pertaining to 
the Veteran's hypertension is a May 1998 private treatment 
report, issued by Dr. L.T., which reflects that the Veteran has a 
diagnosis of essential hypertension, and a blood pressure reading 
of 148/90, which was described as "fairly well controlled."  
The Veteran received continual follow up treatment for his 
hypertension with Dr. L.T., as reflected in private treatment 
records dated from September 1998 through October 2002, which 
also show fluctuating blood sugar readings throughout the years.  
A July 2002 private treatment report issued by the Veteran's 
private physician, Dr. P.P., reflected a diagnosis of 
hypertension, and indicated that the Veteran had a blood pressure 
reading of 160/88 that went down to 150/92 upon physical 
examination.  A September 2003 private treatment report suggests 
that the Veteran has been "hypertensive since 1983," nine years 
after his separation from service.  However, there is no evidence 
that the Veteran sought treatment for his hypertension prior to 
May 1998.  Records dated from July 2002 to July 2003 indicate the 
Veteran received follow up treatment and for his hypertension.  
These private treatment records reflect findings of elevated 
blood pressure readings: 150/90 (in August 2002), 158/94 (in 
September 2002), and 140/94 (in July 2003).  Tellingly, these 
blood pressure readings usually went down after the Veteran was 
examined a second time during the same treatment visit.  The 
records also indicate that the Veteran was diagnosed with 
hypertension and placed on medication to control his blood 
pressure.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  See 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, the 
medical evidence of record does not link the Veteran's current 
hypertension to his military service.  As noted above, the 
medical evidence does not show that there was an event, disease, 
or injury in service to which current hypertension could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease).  

The Veteran was afforded a VA examination in November 2003, 
during which it was noted that the Veteran takes three different 
types of medication for his hypertension once a day, and has a 
blood pressure reading of 149/87.  VA treatment records dated 
from November 2003 to July 2008 reflect the Veteran was on 
multiple medications to monitor his hypertension, and still had 
elevated blood pressure readings.  However, there was nothing in 
these records relating the Veteran's hypertension to his service, 
or to his service-connected diabetes mellitus.  

The Veteran was afforded a subsequent VA examination in July 
2009, during which he reported to have first been diagnosed with 
hypertension in 1980.  The physician noted that the Veteran was 
currently on four different types of medication and his current 
blood pressure readings, which were shown to be 153/89, 131/77, 
and 132/72, "demonstrate[d] good control with normal reading on 
current medication. . . ."  After reviewing the Veteran's 
medical history and conducting a physical examination of him, the 
examiner diagnosed the Veteran with essential hypertension, and 
opined that the Veteran's hypertension was neither related to his 
diabetes mellitus or his service.  He explained that a review of 
the claims file and Computerized Patient Record System (CPRS) 
revealed normal renal function and no secondary cause to account 
for the Veteran's hypertension, and therefore, his hypertension 
was felt to be "essential in nature."  The examiner further 
rationalized that for the Veteran's hypertension to be secondary 
to his diabetes mellitus, the Veteran "would need to show end 
organ pathology," which had not been found in this case.  The 
examiner further determined that the Veteran's hypertension had 
not been aggravated by his diabetes mellitus, explaining that for 
hypertension to have been aggravated by diabetes, the Veteran 
would need to show "end organ pathology to account for 
aggravation."  The examiner notes that the Veteran had been on 
multiple medications for his hypertension for several years, and 
his condition has remained stable.  He also reiterates that the 
Veteran's renal function is normal, and therefore, aggravation is 
not found, "as there is no evidence of end organ pathology to 
aggravate the hypertension."  With respect to whether there is a 
direct relationship between the Veteran's hypertension and 
service, the examiner concludes that there is no such 
relationship, as there was no record of such condition while the 
Veteran was in the military. 

Indeed, the Veteran has not even alleged that his hypertension is 
directly related to service, as he has instead claimed that it is 
secondary to his service-connected diabetes mellitus.  Therefore, 
the Board finds that hypertension did not manifest during service 
or for many years thereafter and has not been shown to be 
causally or etiologically related to an event, disease, or injury 
in service.  

As to the Veteran's claim that his hypertension is related to his 
service-connected diabetes, the Board notes that secondary 
service connection requires (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) medical 
evidence of a nexus between the service-connected disease or 
injury and the current disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  In this case, the Veteran has a current 
diagnosis of hypertension and he is service-connected for 
diabetes mellitus, therefore Wallin elements one and two have 
been satisfied.  However, in considering all of the evidence 
under the laws and regulations as set forth above, the Board 
finds that the Veteran is not entitled to service connection for 
hypertension on a secondary basis, because the evidence of record 
does not reflect a nexus between the Veteran's service-connected 
diabetes mellitus, type II and his current hypertension.  In this 
regard, the July 2009 VA examiner stated that the Veteran's 
hypertension was neither caused or aggravated by his service-
connected diabetes mellitus, type II, as there was no "end organ 
pathology" to account for the hypertension.  

While the Veteran might sincerely believe that his hypertension 
was caused or aggravated by his service-connected diabetes 
mellitus, type II, the Veteran, as a lay person, is not competent 
to make such diagnoses.  See Espiritus v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, any statements by the Veteran regarding 
such etiology or onset do not constitute competent medical 
evidence on which the Board can make a service connection 
determination. 

In summary, the Board finds that hypertension was not diagnosed 
in service or for many years thereafter.  While the Veteran 
maintains to have been diagnosed with hypertension as early as 
1980, the earliest medical evidence of record reflecting 
treatment for and a diagnosis of hypertension was in 1998, over 
twenty-four years after service.  In addition, the competent 
medical evidence shows that the Veteran's current hypertension is 
not related to service and is not causally related to or 
aggravated by his service-connected diabetes mellitus, type II.  
For the reasons and bases discussed above, the Board has 
concluded that the negative evidence in this case outweighs the 
evidence in favor of the Veteran's claims. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for hypertension, to include as secondary to service-connected 
diabetes mellitus, with erectile dysfunction.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Therefore, the 
Board concludes that service connection for hypertension is not 
warranted.  See 38 U.S.C.A. §5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010). 

ORDER

Entitlement to an evaluation in excess of 20 percent for service-
connected diabetes mellitus, with erectile dysfunction, is 
denied.  

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, is denied.  


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

With respect to the Veteran's claim seeking entitlement to 
service connection for elevated liver enzymes, it was noted in 
the January 2008 Board remand that the Veteran's claim had been 
denied in the April 1974, May 1974 and June 1989 rating 
decisions, and that such decisions were not appealed and 
therefore considered final.  38 C.F.R. §§ 20.1100, 20.1103.  The 
RO was instructed to advise the Veteran of what evidence would 
substantiate his petition to reopen his claim for service 
connection for elevated liver enzymes.  Specifically, the Board 
indicated that the Veteran should be provided, among other 
things, written notice pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In Kent, the Court found that in the context of a 
Veteran's request to reopen a previously and finally denied 
claim, VA is required to look at the bases for the denial in the 
prior decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial. 

Following the remand, the Veteran was provided written notice in 
February 2008.  The letter did not discuss the reasons as to why 
the Veteran's claim had been denied in the last final rating 
decision.  It merely stated that evidence that had not previously 
been submitted and considered showing that elevated liver enzymes 
had existed from military service to the present time was needed 
to reopen the claim.  However, in the last final rating 
decisions, the RO held that the elevated liver enzyme readings 
are considered findings and not a diagnosis of an organic liver 
disorder (See April 1974, June1989 rating decisions), and that to 
establish entitlement to the benefit sought, the evidence must 
show that the Veteran had a disability that was incurred or 
aggravated in service (See May 1974 rating decision).  In 
essence, the RO denied service connection holding that the 
Veteran did not have a current disability which was causally or 
etiologically related to his military service.  Therefore, the 
Veteran needed to submit evidence which related to this fact.  

While the Veteran has submitted numerous medical records which 
indicate that he has chronically elevated liver tests, there is 
nothing in these records which provides a diagnosis of a liver 
disorder or disability.  The Board notes that the February 2008 
letter did not provide an explanation for the prior denial nor 
did it identify the correct bases for the denial.  The Veteran's 
claim was denied because the evidence did not reflect that the 
Veteran had a current disability which was causally or 
etiologically related to his military service, not because the 
evidence did not show that his elevated liver enzymes existed 
from military service to the present time.  The Veteran should be 
provided with a corrective Kent notification letter identifying 
the element or elements required to establish service connection 
that were found insufficient in the previous denial of his claim.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  The Board does observe that substantial compliance with 
remand orders is required rather than absolute compliance.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the Board's 
remand order").  However, the Board finds that the notice 
provided in the February 2008 letter is not substantially 
compliant with the January 2008 remand.  As previously noted, the 
February 2008 letter did not identify the most recent rating 
decisions denying the claim.  Nor did the letter provide a 
correct and sufficient explanation for the reason the claim was 
previously denied.  Therefore, the Board finds it necessary to 
remand the Veteran's claim so that he may be provided a proper 
notice letter.  

As previously noted in the Introduction, in the August 2005 
substantive appeal, the Veteran contended that he was entitled to 
an initial disability evaluation in excess of 10 percent for his 
service-connected peripheral neuropathy of the right and lower 
extremities, and an initial disability evaluation in excess of 20 
percent for his service-connected peripheral neuropathy of the 
right and left upper extremities.  A notice of disagreement as to 
these issues has been construed from the August 2005 substantive 
appeal.  Under these circumstances, an SOC concerning the issues 
of entitlement to an initial disability evaluation in excess of 
10 percent for peripheral neuropathy of the lower extremities, 
and an initial disability evaluation in excess of 20 percent for 
service-connected peripheral neuropathy of the upper extremities 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a Statement of 
the Case for the issues of entitlement to 
an increased initial disability evaluation 
in excess of 20 percent for peripheral 
neuropathy of the left and right upper 
extremities, as well as entitlement to an 
increased initial disability evaluation in 
excess of 10 percent for peripheral 
neuropathy of the left and right lower 
extremities.  Only if the Veteran perfects 
an appeal should the claim be certified to 
the Board and any necessary development 
should be conducted, to include addressing 
whether an increased initial disability 
evaluation is assignable.

2.  The AMC/RO must provide the Veteran 
with written notice pursuant to the 
requirements of Kent v. Nicholson, and 
shall specifically inform him of the 
evidence that would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claim.  

3.  After completion of the foregoing and 
any other development deemed necessary, 
the AMC/RO must readjudicate the Veteran's 
claim to reopen a previously denied claim 
for entitlement to service connection for 
elevated liver function tests.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


